Opinion filed January 20, 2017




                                      In The


        Eleventh Court of Appeals
                                   ___________

                  Nos. 11-16-00212-CR & 11-16-00213-CR
                                   ___________

                      ZACERY APARICIO, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                   On Appeal from the 358th District Court
                              Ector County, Texas
                  Trial Court Cause Nos. D-45,541 & D-45,625


                      MEMORANDUM OPINION
      Appellant, Zacery Aparicio, originally pleaded guilty to the offenses of
possession of methamphetamine and forgery by passing. Pursuant to the terms of
the plea agreements, the trial court convicted Appellant of each offense, assessed his
punishment, and placed him on community supervision for five years for each
offense. The State subsequently filed motions to revoke Appellant’s community
supervision. At the revocation hearing, Appellant pleaded true to several of the
State’s allegations in the motions to revoke. The trial court found all of the
allegations—except for an abandoned one—to be true and revoked Appellant’s
community supervision in both causes. The trial court sentenced Appellant to
confinement for two years in a state jail facility for the possession conviction and
confinement for five years in the Institutional Division of the Texas Department of
Criminal Justice for the forgery conviction, ordered the sentences to run
concurrently, and imposed the original fine of $3,000 for the forgery conviction. We
dismiss the appeals.
        Appellant’s court-appointed counsel has filed a motion to withdraw in both
appeals. Each motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and states that she has
concluded that the appeals are frivolous and without merit. In each cause, counsel
has provided Appellant with a copy of the brief, a copy of the motion to withdraw,
an explanatory letter, the reporter’s record, and the clerk’s record. Counsel also
advised Appellant of his right to review the records and file a response to counsel’s
briefs. Appellant has not filed a pro se response.1
        Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. [Panel Op.] 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
        Following the procedures outlined in Anders and Schulman, we have
independently reviewed the records, and we agree that the appeals are without merit


        1
         This court granted Appellant more than thirty days in which to exercise his right to file a response
to counsel’s briefs.

                                                     2
and should be dismissed. Schulman, 252 S.W.3d at 409. In this regard, a plea of
true standing alone is sufficient to support a trial court’s decision to revoke
community supervision. Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App.
[Panel Op.] 1979). Furthermore, absent a void judgment, issues relating to an
original plea proceeding may not be raised in a subsequent appeal from the
revocation of community supervision. Jordan v. State, 54 S.W.3d 783, 785–86 (Tex.
Crim. App. 2001); Traylor v. State, 561 S.W.2d 492, 494 (Tex. Crim. App. [Panel
Op.] 1978).
      We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the
attorney representing the defendant on appeal shall, within five days after the
opinion is handed down, send his client a copy of the opinion and judgment, along
with notification of the defendant’s right to file a pro se petition for discretionary
review under Rule 68.”). Likewise, this court advises Appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motions to withdraw are granted, and the appeals are dismissed.




                                                    PER CURIAM


January 20, 2017
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3